Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlets and outlets and their locations in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2015128 to Muetzel (Muetzel)
Regarding claim 1, Muetzel teaches a housing having an upper outlet formed on an upper surface thereof (3, Figure 1), a lower outlet formed on a lower surface thereof (2, Figure 1), and at least one inlet formed on one side thereof (5, Figure 1); and at least one heating unit installed in the housing and receiving power from an outside to generate heat (8, Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muetzel in view of EP 0344876 to Kishi (Kishi).
Regarding claim 2, Muetzel is silent on at least one fixing unit for fixing the heating unit in the housing, wherein the heating unit is installed to be spaced outward by a predetermined interval from the housing by the fixing unit.
Kishi teaches at least one fixing unit for fixing the heating unit in the housing, wherein the heating unit is installed to be spaced outward by a predetermined interval from the housing by the fixing unit (heater 18 with fixing unit, 17). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Muetzel with the teachings of Kishi to provide at least one fixing unit for fixing the heating unit in the housing, wherein the heating unit is installed to be spaced outward by a predetermined interval from the housing by the fixing unit. Doing so would hold the heater in place and provide the heater disclosed in Muetzel.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muetzel in view of Kishi and KR101424947 (947).
Regarding claim 3, Muetzel is silent on a fixing body coupled to one inner side of the housing; and at least one supporting bar extending outward from one side of the fixing body, and having a plurality of supporting grooves formed along outer portions of the supporting bar and spaced apart from each other by a predetermined interval.
947 teaches  a fixing body coupled to one inner side of the housing; and at least one supporting bar extending outward from one side of the fixing body, and having a plurality of supporting grooves formed along outer portions of the supporting bar and spaced apart from each other by a predetermined interval (410 and 420, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Muetzel with the teachings of 947 to provide a fixing body coupled to one inner side of the housing; and at least one supporting bar extending outward from one side of the fixing body, and having a plurality of supporting grooves formed along outer portions of the supporting bar and spaced apart from each other by a predetermined interval. Doing so would prevent the heating elements from contacting the wall which may damage the device.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muetzel in view of KR20140111836 (836).
Regarding claim 4, Muetzel is silent on wherein the heating unit includes: a heating wire having a predetermined length to generate heat by receiving power from an outside; copper wires disposed at upper and lower portions of the heating wire in parallel to each other to generate heat by receiving power from the outside; and a cladding material for covering the heating wire and the copper wires, and wherein the cladding material is formed of a heat-resistant silicone material.
836 teaches wherein the heating unit includes: a heating wire having a predetermined length to generate heat by receiving power from an outside; copper wires disposed at upper and lower portions of the heating wire in parallel to each other to generate heat by receiving power from the outside; and a cladding material for covering the heating wire and the copper wires, and wherein the cladding material is formed of a heat-resistant silicone material (110 is the heating line and 120 is the copper and dependent on the orientation of the unit the copper would be disposed at upper and lower portions. Additionally there is only one orientation that would result in the copper wires not being disposed in the upper and lower portions of the heating wire and one would select from the two options dependent on need). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Muetzel with the teachings of 836 to provide wherein the heating unit includes: a heating wire having a predetermined length to generate heat by receiving power from an outside; copper wires disposed at upper and lower portions of the heating wire in parallel to each other to generate heat by receiving power from the outside; and a cladding material for covering the heating wire and the copper wires, and wherein the cladding material is formed of a heat-resistant silicone material. Doing so would provide a robust heating element that can heat efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762